Mr. Justice Smith delivered the opinion of the court. The plaintiff, the defendant in error here, was a licensed broker in Chicago. The defendants, the plaintiffs in error here, owned and conducted a rooming house. The plaintiff took certain persons to said defendants and showed them the house in an attempt to sell same. Among them was Mrs. Jones who afterward purchased the place without the knowledge of the plaintiff, who upon learning of the sale claimed a commission, but failing to collect same brought suit. The cause was submitted to the court without a jury. The court found the issues for the plaintiff; assessed the damages at the sum' of $145 and entered judgment therefor. The testimony was conflicting and if the court concluded that the preponderance of the evidence was in favor of the plaintiff the finding was proper and we are not inclined to hold that the same was clearly and manifestly against the weight of the evidence. It also appears from the record that certain documents were introduced in evidence on the trial but same were neither read into the record nor shown here as exhibits. ^ The judgment is affirmed. Judgment affirmed.